DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 02/16/2022 in which claims 14, 25, 26, and 28 are currently amended while claims 1-13 have been previously canceled. By this amendment, claims 14-28 are still pending in the application.
Allowable Subject Matter
Claims 14-28 (renumbered 1-15) are allowed over the prior art of record.
Regarding claim 14, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 14: a rechargeable battery pack interface comprising among other patentable features, “…a retaining unit, wherein: in a non-activated state of the retaining unit, the mechanical connection is severable by a first movement of the rechargeable battery pack relative to the consumer; and in an activated state of the retaining unit, the mechanical connection is severable by a second movement of the rechargeable battery pack relative to the consumer, wherein the second movement is different from the first movement”.
As in claim 26: a rechargeable battery pack interface including among other patentable features, “…a retaining unit, wherein: in a non-activated state of the retaining unit, the mechanical connection is severable by a first movement of the rechargeable battery pack relative to the consumer; and in an activated state of the retaining unit, the mechanical connection is of the rechargeable battery pack relative to the consumer, wherein the second movement is different from the first movement”.
As in claim 28: A hand-held power tool comprising among other patentable features, “…a retaining unit, wherein: in a non-activated state of the retaining unit, the mechanical connection is severable by a first movement of the rechargeable battery pack relative to the consumer; and in an activated state of the retaining unit, the mechanical connection is severable by a second movement of the rechargeable battery pack relative to the consumer, wherein the second movement is different from the first movement”.
Claims 15-25 depend either directly or indirectly from claim 14 and thus are allowed for the same reasons.
Claim 27 depend directly from claim 26 and is therefore allowed for the same reasons.
Examiner found DE 202012013284U1 discloses a carrying system for a backpack energy source, in particular a backpack battery pack, as well as an energy source and a backpack energy source. While the German reference discloses a connection interface (25) (Fig. 20), a housing (3), an upper and lower half-shell (38) and (39) respectively, and retaining elements (construed as should strap connection pieces 5). However the reference does not teach, among other things, a retaining unit, wherein: in a non-activated state of the retaining unit, the mechanical connection is severable by a first movement of the rechargeable battery pack relative to the consumer; and in an activated state of the retaining unit, the mechanical connection is severable by a second movement of the rechargeable battery pack relative to the consumer, wherein the second movement is different from the first movement, as recited in independent claims 14,16, and 28.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
DE 102014225998 A1 to Zahn discloses the general state of the art regarding a hand-held power tool having a housing that includes a housing interface unit whose contact plate includes contact element that makes electrical contact.
USPAT 8,827,131 to Zahner et al., (Zahner) discloses a switching adapter for individual settings with hand-held setting tool.
USPAT 7,598,705 to Watson et al., (Watson) discloses a cordless power tool system which includes a cordless power tool adapted to removably receive a rechargeable battery pack.
US 2016/0172641 to Zahn discloses a hand-held power tool.
USPAT 10,797,281 to Dietel discloses a hand-held power tool and rechargeable battery pack for a hand-held power tool.
DE 202012013284 U1 discloses Stretcher System For E.g. Backpack Battery For Use With E.g. Hedge Trimmer, Has Support Plate That Is Arranged To Couple Interchangeably Or Attach Removably To Counter-connection Interface Of Power Supply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 14, 2022